Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2006

In Re: Tillmon
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1435




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Tillmon " (2006). 2006 Decisions. Paper 809.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/809


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-38                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-1435
                                   ________________

                           IN RE: WALTER J. TILLMON,
                                            Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to E.D. Pa. Civ. No. 04-cv-04640)
                                    _______________

                     Submitted Under Rule 21, Fed. R. App. P.
                                March 10, 2006
         Before: CHIEF JUDGE SCIRICA, WEIS and GARTH, Circuit Judges.

                                  (Filed: June 29, 2006)
                                    _______________

                                       OPINION
                                    _______________

PER CURIAM.

              Pro se petitioner Walter J. Tillmon seeks a writ of mandamus to compel the

United States District Court for the Eastern District of Pennsylvania to reach an

immediate decision on his petition for a writ of habeas corpus.

              Tillmon filed his petition for a writ of habeas corpus on October 4, 2004.

On December 3, 2004, the Commonwealth filed its answer to Tillmon’s habeas petition.

Tillmon then requested permission to file a traverse and later sought an extension of time

in which to do so. The Court granted both requests. Tillmon’s traverse and a motion to
amend his habeas petition were filed on March 30, 2005. On April 6, 2005, the Court

granted Tillmon’s motion and ordered Tillmon’s brief in support of his habeas petition

amended as requested. The following month, Tillmon filed a request for a temporary

restraining order or a preliminary injunction, seeking to enjoin defendants from retaliating

against him for seeking relief through the courts.

              On April 28, 2006, after Tillmon had filed the instant petition, the

Magistrate Judge issued a Report & Recommendation, recommending that Tillmon’s

habeas petition be denied and dismissed as time-barred. On June 13, 2006, the District

Court entered an order adopting the Report & Recommendation as the opinion of the

Court, and denying Tillmon’s habeas petition, his request for a temporary restraining

order and/or preliminary injunction, and his request for immediate action. Because

Tillmon has now received the relief he sought in filing his mandamus petition – a ruling

on his habeas corpus petition and related motions – we will deny his mandamus petition

as moot.




                                             2